              Case 7:21-cv-05241-CS Document 1 Filed 06/14/21 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

Judith Shephard, individually and on behalf of                        7:21-cv-05241
all others similarly situated,
                                   Plaintiff,

                     - against -                                 Class Action Complaint

Affirm Holdings, Inc.,
                                                                  Jury Trial Demanded
                                   Defendant

         Plaintiff alleges upon information and belief, except for allegations pertaining to plaintiff,

which are based on personal knowledge:


         1.    Affirm Holdings, Inc. (“defendant”) markets, promotes and issues consumer credit

products, viz, short-term installment loans, referred to as “Buy Now, Pay Later” (“BNPL”),

through partnership with online or brick-and-mortar merchants (“Product”).

         2.    Affirm is a reverse “layaway” plan, where a customer purchases something then

makes multiple payments until it is paid off.

         3.    The ease with which consumers can access BNPL providers like Affirm encourages

spending on items that otherwise could not be afforded.

         4.    A recent survey revealed that half of BNPL shoppers “increased their spending

between 10 percent to over 40 percent when they use these plans compared with using a credit

card.”

         5.    Most users of BNPL services buy items such as trendy clothing and jewelry

         6.    Recent studies have shown that “installment payments are harder to track,” which

increases the chance consumers will fail to make payments on time.

         7.    BNPL providers like Affirm are unable to provide refunds for products which are
             Case 7:21-cv-05241-CS Document 1 Filed 06/14/21 Page 2 of 6




defective.

       8.     The result is that the customer will be forced to deal with the merchant, who has little

incentive to refund money already received.

       9.     The consumer is required to continue to make payments on their loans, even after

they have returned their item to the merchant.

       10.    This is a stark distinction from credit cards, which permit consumers to dispute

purchases.

       11.    Affirm “claims an average 75 percent boost in order values across all its merchant

partners.”

       12.    Affirm touts itself as an alternative to “traditional” lenders like credit cards, payday

loans and banks.

       13.    However, the interest rates charged through Affirm exceed most credit cards, without

any of the protections of this regulated form of payment.

       14.    Affirm “is mainly targeting millennials and is hoping to fill the void left by this age

group’s mistrust of credit cards.”

       15.    Most users finance an average purchase of $400 for nine months.

       16.    This means users will pay interest during the entire term of the loan, at an unfavorable

APR.

       17.    A survey by Credit Karma and Qualtrics found that 40% of Americans used BNPL

services, and 38% of this total have quickly fallen behind on their payments.

       18.    Affirm’s use by plaintiff and class members has resulted in increased debt, higher

interest, less transparency and reduced consumer protections.




                                                  2
              Case 7:21-cv-05241-CS Document 1 Filed 06/14/21 Page 3 of 6




                                            Jurisdiction and Venue

        19.    This Court has jurisdiction because the parties are citizens of different states. 28

U.S.C. § 1332(d).

        20.    Plaintiff Judith Shephard is a citizen of New York.

        21.    Defendant Affirm Holdings, Inc. is a Delaware corporation with a principal place of

business in San Francisco, San Francisco County, California.

        22.    The amount in controversy, including statutory and monetary damages, exceeds $5

million, exclusive of interest and costs.

        23.    Venue is proper because plaintiff resides in this district, and a substantial part of the

events or omissions giving rise to the claims occurred in this district.

                                                    Parties

        24.    Plaintiff Judith Shephard is a citizen of West Haverstraw, Rockland County, New

York.

        25.    Defendant Affirm Holdings, Inc., is a Delaware corporation with a principal place of

business in San Francisco, California, San Francisco County.

        26.    Defendant is a provider of short-term installment loans through online and brick-and-

mortar stores.

        27.    Plaintiff used the service within the statute of limitations for each cause of action

alleged.

        28.    Plaintiff was harmed by the excessive fees and/or failure to protect her interests in

any disputes or possible disputes with participating merchants.

        29.    Plaintiff chose between Affirm and a traditional credit card and would have

purchased the items on a credit card, or not purchased them at all, but for Affirm’s representations.




                                                   3
             Case 7:21-cv-05241-CS Document 1 Filed 06/14/21 Page 4 of 6




                                          Class Allegations

       30.    The class will consist of all New York citizens who used Affirm in New York during

the statutes of limitations for each cause of action alleged.

       31.    Common questions of law or fact predominate and include whether defendant’s

representations and practices were and are misleading and if plaintiff and class members are

entitled to damages.

       32.    Plaintiff's claims and basis for relief are typical to other members because all were

subjected to the same unfair and deceptive representations and actions.

       33.    Plaintiff is an adequate representative because her interests do not conflict with other

members.

       34.    No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

       35.    Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest relative to the scope of the harm.

       36.    Plaintiff's counsel is competent and experienced in complex class action litigation

and intends to protect class members’ interests adequately and fairly.

       37.    Plaintiff seeks class-wide injunctive relief because the practices continue.

                     New York General Business Law (“GBL”) §§ 349 & 350

                                   (Consumer Protection Statute)

       38.    Plaintiff incorporates by reference all preceding paragraphs.

       39.    Plaintiff and class members desired to use a product which was different, and less

financially burdensome, than a traditional credit card.

       40.    Defendant’s false and deceptive representations and omissions are material in that




                                                  4
             Case 7:21-cv-05241-CS Document 1 Filed 06/14/21 Page 5 of 6




they are likely to influence consumer purchasing decisions.

       41.    Defendant misrepresented the Product through statements, omissions, ambiguities,

half-truths and/or actions.

       42.    Plaintiff relied on the representations.

       43.    Plaintiff and class members would not have used the Product or paid as much if the

true facts had been known, suffering damages.

                                        Negligent Misrepresentation

       44.    Defendant had a duty to truthfully represent the Product, which it breached.

       45.    This duty is based on defendant’s position, holding itself out as having special

knowledge and experience this area.

       46.    The representations took advantage of consumers’ cognitive shortcuts made at the

point-of-sale and their trust in defendant.

       47.    Plaintiff and class members reasonably and justifiably relied on these negligent

misrepresentations and omissions, which served to induce and did induce, their use of the Product.

       48.    Plaintiff and class members would not have used the Product or paid as much if the

true facts had been known, suffering damages.

                                         Unjust Enrichment

       49.    Defendant obtained benefits and monies because the Product was not as represented

and expected, to the detriment and impoverishment of plaintiff and class members, who seek

restitution and disgorgement of inequitably obtained profits.

                                 Jury Demand and Prayer for Relief

Plaintiff demands a jury trial on all issues.

    WHEREFORE, Plaintiff prays for judgment:

   1. Declaring this a proper class action, certifying plaintiff as representative and the


                                                  5
          Case 7:21-cv-05241-CS Document 1 Filed 06/14/21 Page 6 of 6




      undersigned as counsel for the class;

   2. Entering preliminary and permanent injunctive relief by directing defendant to correct the

      challenged practices to comply with the law;

   3. Injunctive relief to remove, correct and/or refrain from the challenged practices and

      representations, and restitution and disgorgement for members of the class pursuant to the

      applicable laws;

   4. Awarding monetary and statutory damages and interest pursuant to common law and

      statutory claims;

   5. Awarding costs and expenses, including reasonable fees for plaintiff's attorneys and

      experts; and

   6. Other and further relief as the Court deems just and proper.

Dated: June 14, 2021
                                                         Respectfully submitted,

                                                         Sheehan & Associates, P.C.
                                                         /s/Spencer Sheehan
                                                         60 Cuttermill Rd Ste 409
                                                         Great Neck NY 11021-3104
                                                         Tel: (516) 268-7080
                                                         Fax: (516) 234-7800
                                                         spencer@spencersheehan.com




                                               6
